Citation Nr: 1208629	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating, for the period prior to August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI.

2.  Entitlement to a rating in excess of 10 percent, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI.

3.  Entitlement to a compensable rating, for the period prior to August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII.

4.  Entitlement to a rating in excess of 10 percent, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII.

5. Entitlement to a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to Muscle Group XIV.

6.  Entitlement to a compensable rating for scar, associated with residual of shell fragment wound to the right calf. 

7.  Entitlement to a compensable rating for painful scar, associated with residual of shell fragment wound to the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  He is the recipient of the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the St. Petersburg, Florida, RO.

In December 2005, the Board denied the claim of entitlement to a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to Muscle Group XIV and the Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand with the Court, which was granted by Order of the Court in September 2006.  In December 2006, April 2009, and September 2010 the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.

The case was certified as only entitlement to a rating in excess of 10 percent for residuals of shell fragment wound (SFW) to the right leg, with injury to Muscle Group (MG) XIV.  However, the Joint Motion indicated that the evidence suggested that a determination as to the appropriate rating for the Veteran's service-connected SFW to the right leg, with injury to MG XIV required consideration of injuries to the right calf as well, which includes Muscle Groups XI and XII.  Subsequently, in a RO rating decision issued in August 2010, the AOJ granted service connection for residuals of SFW to MG XI and MG XII, each rated as 10 percent disabling, and a residual scar on the right calf, rated noncompensably disabling.

The issue of entitlement to a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to Muscle Group XIV, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's injury to the right lower extremity was due to a through and through wound without prolonged infection.

2.  During the entire period on appeal, the Veteran's residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, manifested symptoms of minimal scarring, complaints of pain and cramping, weakness, and lower threshold of fatigue after use.

3.  During the entire period on appeal, the Veteran's residuals of shell fragment wound to the right calf, with injury to Muscle Group XII, manifested symptoms of minimal scarring, complaints of pain and cramping, weakness, and lower threshold of fatigue after use.

4.  The Veteran's scars of the right lower extremity are not shown to cover an area of at least 12 inches, to be deep, unstable, or to cause any other additional impairment.

5.  Affording the Veteran the benefit of the doubt, the Veteran's scars of the right lower extremity are painful and/or tender to palpation during the entire period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent disabling, and no higher, for the period prior to August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.55(a), 4.71a, 4.73, Diagnostic Code 5311 (2011).

2.  The criteria for a disability rating in excess of 10 percent, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.55(a), 4.71a, 4.73, Diagnostic Code 5311 (2011).

3.  The criteria for a disability rating of 10 percent disabling, and no higher, for the period prior to August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.55(a), 4.71a, 4.73, Diagnostic Code 5312 (2011).

4.  The criteria for a disability rating in excess of 10 percent, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.55(a), 4.71a, 4.73, Diagnostic Code 5311 (2011).

5.  The criteria for an evaluation of 10 percent disabling, and no higher, for the entire period on appeal, for scar, associated with residual of shell fragment wound to the right calf, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

6.  The criteria for an evaluation of 10 percent disabling, and no higher, for the entire period on appeal, for painful scar, associated with residual of shell fragment wound to the right leg, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letters sent to the appellant in April 2001, January 2007 and November 2008 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letters dated in January 2007 and November 2008 were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in December 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from the Federal Law Enforcement Training Center and Drs. J.S., R.C., and D.M.  The appellant was afforded VA medical examinations in April 2001, August 2001, December 2003, August 2008, and February 2011.

The Board notes that in December 2006, the case was remanded for updated records to be obtained and associated with the claims file.  Subsequent to this remand, additional records were obtained and associated with the claims file.

In April 2009 the Board remanded the case for consideration of whether the Veteran was entitled to a rating for a muscle injury involving additional muscle groups below the right knee as the medical evidence of record showed that the Veteran sustained a through and through gunshot wound of the right calf.  In September 2010 the Board remanded for an adequate supplemental statement of the case providing all pertinent regulations regarding rating muscle groups XI and XII and the rating of the Veteran's scar.  In addition, the Board found the August 2008 examination to be inadequate because it did not contemplate muscle group XIV.  Subsequently, the Veteran was afforded a VA examination in February 2011 and an adequate supplemental statement of the case was issued in December 2011.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's December 2006, April 2009, and September 2010 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Muscle Groups

The Veteran is in receipt of service connected benefits for residuals of a shell fragment wound, right leg muscle group XI, evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311; and residuals of a shell fragment wound, right leg muscle group XII, evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.73 , Diagnostic Code 5312.

When determining the severity of musculoskeletal disabilities such as the ones at issue, which is at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45 (2011). 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Generally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings. 

Diagnostic Code 5311 pertains to Muscle Group XI which includes the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  The function of Group XI muscles is propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  38 C.F.R. § 4.73.

Diagnostic Code 5312 pertains to Muscle Group XII which includes the anterior muscles of the leg: (1) tibialis anterior, (2) extensor digitorum longus, (3) extensor hallucis longus, and (4) peroneus tertius.  The function of Group XII muscles is dorsiflexion (1); extension of toes (2); and stabilization of arch (3).  38 C.F.R. § 4.73.

Both Diagnostic Codes 5311 and 5312 provide for a zero percent disability evaluation where the disability is slight; a 10 percent disability evaluation where the disability is moderate; a 20 percent disability evaluation where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312.

Diagnostic Code 5314 pertains to Muscle Group XIV which includes the interior thigh muscles, including (1) Sartorius , (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus internus, and (6) tensor vaginae femoris. The functions of the group are extension of the knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73.

Under Diagnostic Code 5314, a 10 percent rating is warranted for a moderate disability, a 30 percent rating is warranted for a moderately sever disability, and a 40 percent rating is warranted for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Initially, the Board notes that as discussed in the September 2010 Board remand and in light of the August 2006 Joint Motion for Remand, the issues of entitlement to a rating in excess of 10 percent for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, and entitlement to a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, are part and parcel of the claim for an increased rating for the injury to muscle group XIV as they represent additional manifestations of the injury.  Therefore, the Board finds that the period on appeal for these issues begins in March 2001, the date the claim for a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to Muscle Group XIV, was received.

The Veteran was afforded a VA Compensation and Pension (C&P) muscle examination in April 2001.  The Veteran was noted to have had a shell fragment wound to his right calf in Vietnam in 1965.  Nothing was broken or fractured, no artery, nerve, or bone damage noted.  Over the years he had some aching and soreness in the calf.  There were some residual foreign bodies noted.  With a lot of use, prolonged standing, and walking irritated the muscle.  Two to three times a year he will have a flare up where there is more soreness and tenderness and he may wear a brace on the leg.  He was noted to be a retired police officer but to work part time for the bailiff's office.  He was reported to be able to perform normal daily activity.  

Physical examination revealed a healthy man who can ambulate without assistance.  Physical examination of the right calf revealed a 3 centimeter wound lateral calf and multiple punctate wounds to the anteromedial calf.  There was no evidence of any muscle, bone, artery, nerve, or joint damage.  There was normal muscle strength and no evidence of muscle hernia.  The wounds themselves were not sensitive, not fixed, ulcerated or red.  He had a normal gait.  He was able to toe and heel walk and squat holding on for support.  There was normal strength in the right lower extremity.  The Veteran was diagnosed with residual shell fragment wound, right calf.

X-ray examination in April 2001 revealed right hip and femur within normal limits.

In August 2001 the Veteran was afforded a VA C&P muscle examination.  The Veteran was noted to have had a right thigh wound in 1966 in Vietnam.  The examiner guessed that muscle group XIV was involved.  The wound was noted to be very small, punctate wounds.  Over the years he had some aching and pain in the thigh, but that had been very minimal.  He was able to be up and about and function normally with it.  He was noted to work as a bailiff.  There were no specific flare-ups.  He reported more aching and soreness as time progressed. 

Physical examination revealed two punctate wounds of the distal anterior right thigh that involve muscle group XIV.  There was no muscle damage, no muscle loss, no neurovascular or bone injury.  Muscle strength was normal and there was no evidence of muscle hernia.  He could toe and heel walk and squat holding on for support.  There was normal motion of the right knee.  The Veteran was diagnosed with residual shell fragment wound, right thigh, involving muscle group XIV.

In February 2002, Dr. J.S., a private physician indicated that the entry point of the wound was 8 centimeters below the midpoint of the right patella in the lateral aspect of the right upper leg in the muscle itself, (proximal right lateral gastrocnemius muscle).  Entry point was approximately 2.1 centimeters long.  A shell fragment pierced the gastrocnemius muscle at this point and progressed posteriormedially to exit through soleus or gastrocnemius out the other side.  At the time the fragment entered the leg, there was no immediate neuropathy; but the patient had spasms of weakness of the leg for 15 months thereafter.  Wound infection was not a problem because of the speed and heat of the fragment.  The Veteran has been unable to do sports, walk quickly, change positions, get up from a chair or even turn over in bed because of continuing spasm due to this injury.  It was noted that the Veteran was told that the injury was minor because there was no neuropathic component.

In a statement on the Substantive Appeal on a VA Form 9, dated in December 2002, the Veteran indicated that he could not walk or run for any distance as required by his employer due in part to his thigh disability.

In a statement, dated in December 2003, Dr. R.C. reported that the Veteran had been having increasing difficulty with his right leg.  The physician reported that the Veteran had been wounded in service by a fragment grenade and some shrapnel went through and through his right lower extremity in the upper third.  He was noted to have been treated appropriate at the time and over the years has had a constant, chronic, dull aching pain in that area.  He was noted to have been concerned that with his condition he would not qualify for the police department; therefore, he went without any care or treatment.  The pain was managed with over-the-counter medications for many years.  The pain became more significant in the prior three years and in the prior month the pain had been exquisite.  The pain was precisely located in the area of the exit wound along the upper lateral aspect of his right calf.  Standing for too long, increased activity, and even at rest he was note to feel a severe pain, as well as a pulsating quivering feeling in the muscles.  He was found to have a blood clot in his leg by ultrasound and was treated with anticoagulants. 

Physical examination was noted to reveal multiple entrance and exit wounds about both ankle and leg compatible with the shrapnel injury as described.  The pain seemed to be significant tenderness approaching the large proximal lateral exit wound.  The wound was very sensitive to touch.

The impression rendered was residual chronic pain in the right leg status post shrapnel injury in 1966.  The physician noted that there had been no injuries since that time.

In December 2003 the Veteran was afforded a VA C&P peripheral nerves examination.  Relevantly the examiner noted that the Veteran had a through and through gunshot wound residual scar of the right calf, with cramping upon exercise and residual scar.

In December 2003 the Veteran was afforded a VA C&P muscles examination.  The Veteran was noted to have a through and through gunshot wound of the right lower extremity, with muscle involvement of muscle group XIV.  The wound was noted to go through the right calf.  He was treated and debrided and returned to duty in five days.  The Veteran had cramping of the lower extremities on exertion after walking 200 yards and also suffered from diabetes mellitus type II with peripheral neuropathy of the upper and lower extremities, the toes, plantar, and ankle areas.  The Veteran was noted to have slight decrease of muscle mass of the right compared to the left lower calf muscle.   He had mild pain and discomfort upon excessive walking and also mild fatigue that was relieved with elevation of the feet.  He also had occasionally mild edema of the lower extremities, no stasis.

Physical examination revealed radial pedal, and popliteal pulses to be normal.  There was no tenderness on examination of the scar tissue.  There was no bone involvement noted and on examination there was no involvement of the bone structure or vascular structure.  He had involvement of muscle group XIV.  

The Veteran was diagnosed with residual scars secondary to through and through gunshot wound of the right calf in 1966; diabetes mellitus type II, with peripheral neuropathy, bilateral hands, and peripheral neuropathy, bilateral lower extremities of the toes, plantar, and ankle areas.

In December 2003 the Veteran was afforded a VA C&P diabetes mellitus examination.  Relevantly, the examiner noted that the Veteran's cramping of the right lower extremity was more likely than not due to his service-connected through and through gunshot wound of the right lower extremity, mid calf area.

A November 2003 ultrasound of the right lower extremity revealed a partial thrombus in the popliteal vein.  In December 2003 the Veteran was noted to have a deep vein thrombosis (DVT).

The Veteran was afforded a VA C&P joints examination in August 2008.  The Veteran reported that he has right knee pain and loss of motion.  The Veteran was noted to use a cane for walking and that he was unable to stand for more than a few minutes.  The joint had no deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, or inflammation.  There were no flare-ups of joint disease and the joint condition did not affect the motion of one or more joints.  The Veteran did have right sided knee pain.  

Physical examination revealed that the Veteran had an antalgic gait.  There was no evidence of any abnormal weight bearing.  The Veteran had active motion against gravity of 0 to 90 degrees.  He had passive motion of 0 to 120 degrees with pain beginning at 90 degrees.  There was no additional loss of motion with repetitive use.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  There was no joint ankylosis.  

The knee had tenderness, painful movement, abnormal motion, and guarding of movement.  There were no bumps consistent with Osgood-Schlatters disease, no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, and no other tendon or bursa.  

The Veteran was diagnosed with a right knee condition, manifested by loss of motion of the right knee secondary to right leg gunshot wound.  The severity was noted to be moderate.

In August 2008 the Veteran was afforded a VA C&P muscle examination.  The Veteran was noted to have had a right calf bullet wound in 1966.  The Veteran reported progressive weakness and pain in the leg.  The medical history noted that the Veteran had debridement of the wound when treated in service in 1966.  

Physical examination was noted to reveal no injury to muscle group X, plantar muscles, with a strength of 5; no injury to muscle group X, dorsal muscles, with a strength of 5; injury to muscle group XI, triceps surae and tibialis posterior with no tissue loss and muscle strength of 4; and injury to muscle group XII, tibialis anterior and extensor digitorum longus with no tissue loss and muscle strength of 4.  There was hypersensitivity along the lateral leg.

There was a 5 millimeter scar medial leg and 2 centimeter scar lateral leg.  The scars were painful or tender to touch and were not adherent.  The scars represented separate entry and exit wounds.

There were residuals of nerve damage.  There were no residuals of tendon or bone damage.  There was no finding of muscle herniation or loss of deep fascia or muscle substance.  Motion of a joint was noted to be limited by muscle disease or injury.

The Veteran was diagnosed with gunshot wound/ballistic trauma to the right calf.  The severity of the left leg muscle condition was noted to be moderate.  

In a January 2010 telephone consultation note indicates that the Veteran reported swelling in the right lower leg for about 10 days that goes from the knee to the ankle.  He stated that he had to loosen the laces in his tennis shoes and that his socks leave an indentation.  He reported that there was no change in the condition if he elevates his leg or at the start or end of the day.  The Veteran was provided with over the phone education for DVT.

In February 2010 the Veteran was treated for chronic swelling and pain in his right lower leg that was worse for one month.  The pain was reported to increase with walking and to resolve with rest.  

In April 2010 the Veteran reported that the pain in the right leg getting worse whenever he stands for long periods.

In a May 2010 orthopedic note it was indicated that a March 2010 x-ray revealed a normal right tibia/fibula.  An old scar was noted medial and lateral aspect of the mid calf.  The Veteran was hypersensitive to very light palpation lateral aspect of the distal femur distally past exit wound lateral side mid calf.  The skin was intact and there was a nontender vertebral midline.

In February 2011 the Veteran was afforded a VA C&P muscle examination.  The Veteran was noted to have suffered bilateral lower extremity shrapnel wounds.  The Veteran was noted to have had a drain placed to treat the right leg through and through wound at a field hospital in Vietnam.  There was no history of trauma to the muscles and no history of neoplasm.  At the time of the examination the Veteran's record shrapnel wounds on the scar examination did not manifest muscle loss, adherence, herniation, that would indicate muscle damage associated with his superficial shrapnel wounds.  The Veteran's complaints of pain, weakness, and numbness were indicated to be associated with his diabetic peripheral neuropathies and not his shrapnel wounds.  The Veteran demonstrated diffuse mild weakness in all lower extremity muscle groups that was only related to his shrapnel wounds.

Physical examination revealed no injuries to the muscles of muscle groups X, XI, and XII and reported that the Veteran had muscle strengths of 4 in all of these groups.  

The Veteran was noted to have no residuals of nerve, tendon, or bone damage.  He had no muscle herniation and no loss of deep fascia or muscle substance.  There was no limitation of motion of any joint by muscle disease or injury.

The Board finds that entitlement to an evaluation in excess of 10 percent disabling, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, and entitlement to a rating in excess of 10 percent disabling, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, is not warranted.  The evidence reveals that the shell fragment wound was a through and through injury and that after treatment the Veteran was returned to service five days later.  In addition, the evidence reveals that the Veteran suffers from fatigue in the right lower extremity and the entrance and exit wounds have been noted to be small.  A scar examination, discussed below, noted that the entrance wound was 2.5 centimeters and the exit wound was 4.0 centimeters by 0.3 centimeters in width.  Other examinations have reported that the scars were smaller.  As such, the injury qualifies the Veteran for a moderate muscle disability to the muscle groups.  

The injury to the muscle groups is not manifested by moderately severe muscle disability.  Although multiple muscle groups have been injured by the shell fragment wound and the Veteran has reduced muscle strength.  There is no indication that the Veteran was treated for prolonged infection, sloughing of soft parts, intramuscular scarring, or prolonged treatment for the gunshot wound.  The Veteran was able to complete many years of service as a police officer after separation from service and, therefore, did not demonstrate an inability to keep up with work requirements.  There is no indication of any loss of deep fascia, muscle substance, or normal firm resistance of muscles.  Although mildly impaired at 4 out of 5, the strength of the Veteran's muscles was not severely impaired.

In addition, the evidence does not reveal any bone or nerve injuries associated with the Veteran's shell fragment wound.

As such, entitlement to an evaluation in excess of 10 percent disabling, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, and entitlement to a rating in excess of 10 percent disabling, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, is denied.

However, as noted above, the evaluations of the injuries to muscle groups XI and XII, as additional manifestations stemming from the same injury giving rise to the evaluation on appeal for the injury to muscle group XIV, have been on appeal since the initial claim for entitlement to a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to Muscle Group XIV, received in March 2001.  As the Veteran's injury to muscle groups XI and XII exhibit symptoms of a moderate muscle injury, and as the path of the missile has not changed since the initial injury in service, the Board finds that the Veteran is entitled to an evaluation of 10 percent disabling, and no higher, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, and entitled to an evaluation of 10 percent disabling, and no higher, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, for the entire period on appeal prior to August 16, 2008.

B.  Scars

The Veteran seeks a higher evaluation for his service connected scars of the right leg.  The Veteran is in receipt of service connected benefits for scar, residual of a shell fragment wound, right calf, evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802; and painful scar, residual of a shell fragment wound to the right leg, evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA prior to October 2008.

Under Diagnostic Code 7801, scars, other than on the head, face or neck, that are deep or that cause limitation of motion warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  Scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  38 C.F.R. § 4.118, Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. Note (2).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

Initially, the Board notes that as discussed in the September 2010 Board remand and in light of the August 2006 Joint Motion for Remand, the issues of entitlement to compensable evaluations for scar, residual of a shell fragment wound, right calf, and painful scar, residual of a shell fragment wound to the right leg, are part and parcel of the claim for an increased rating for the injury to muscle group XIV as they represent separate manifestations of the injury.  Therefore, the Board finds that the period on appeal for these issues extends back to the date of the claim for a rating in excess of 10 percent for residuals of shell fragment wound to the right leg, with injury to muscle group XIV, received in March 2001.

The Veteran was afforded a VA C&P scar examination in December 2003.  The Veteran was noted to have had a through and through gunshot wound of the right calf.  He had a field dressing applied and was medivac'd out to the evacuation hospital, where they debrided the wound and applied a dressing.  He was returned to the line of duty in five days, with the dressings on the legs, and continued his tour of duty.

Physical examination revealed residual scars of the right leg, a gunshot wound went through and through.  There was no bone involvement.  He had muscle involvement of muscle group XIV.  The entrance wound was 2.5 centimeters.  The exit wound was 4.0 centimeters by 0.3 centimeters in width.  Scar tissues were well healed.  There was no sign of infection at that time.  No tenderness on palpation of the scar tissue.  He had cramping of the lower extremities on the right side after walking 150 to 200 yards.  There was no apparent underlying involvement of the scarring attaching to muscle at that time.  The scar was hyperpigmented, and there was a mild 0.10 centimeter depression of the entrance wound on the inner part of his right calf.  Scars were superficial in nature and there was no edema at the present time.  Radial, pedal, and popliteal pulses were strong and intact.  The Veteran had mild disfiguring secondary to scars of the right lower extremity.  The Veteran was diagnosed with residual scar of the right lower extremity secondary to gunshot wound in Vietnam in 1966.

In February 2011 the Veteran was afforded a VA C&P scars examination.  The Veteran was noted to have a scar on the right lower extremity at the medial tibia platuea.  The scar was noted to be from a shrapnel fragmentation wound.  There was no skin breakdown over the scar there were reports of pain.  The Veteran was noted to have sustained multiple superficial peppering of the left lower extremity and a through and through wound of the right proximal region below the knee.  The Veteran's left leg was noted to have been treated with superficial debridement in a field hospital and the right entrance and exit wound was treated with a drain.  The Veteran did not have active treatment for the residuals of his lower extremity fragment wounds.

In regard to his right lower extremity scar, physical examination revealed maximum width of 0.5 centimeters and a maximum length of 0.5 centimeters.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, and no keloid formation.  There were no other disabling effects noted regarding the scar.  The Veteran was diagnosed with entrance wound right lower extremity without muscle, nerve, or bone damage well healed, nonpainful.

X-rays revealed no evidence of embedded radiopaque foreign body.  

The Board finds that entitlement to an evaluation of 10 percent disabling, and no higher, is warranted for both the Veteran's scar, residual of a shell fragment wound, right calf, and painful scar, residual of a shell fragment wound to the right leg, for the entire period on appeal.  Although the Veteran has been evaluated pursuant to Diagnostic Codes 7802 and 7801, respectively, the Board finds that as the Veteran has reported pain and/or tenderness in the scars is more accurately evaluated pursuant to Diagnostic Code 7804.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.).  Review of the evidence reveals that the Veteran has reported that both scars are tender and/or painful to palpation.  In December 2003 a private physician indicated that the Veteran's scars revealed significant tenderness and upon examination in August 2008 the Veteran's scars were noted to be painful or tender to touch and not adherent.  Although, some VA examiners have found the scars to be nontender to palpataion, affording the Veteran the benefit of the doubt and as the evidence is in at least equipoise, entitlement to an evaluation of 10 percent disabling for scar, residual of a shell fragment wound, right calf, and entitlement to an evaluation of 10 percent disabling for painful scar, residual of a shell fragment wound to the right leg, is granted for the entire period on appeal.

The Board has considered whether the Veteran is entitled to evaluations in excess of 10 percent disabling for his right lower extremity scar disabilities.  As neither scar covers an area exceeding 12 square inches, entitlement to an evaluation in excess of 10 percent disabling pursuant to Diagnostic Code 7801 and/or 7802 is not warranted.  In addition, Diagnostic Codes 7803 and 7804 do not provide evaluations in excess of 10 percent disabling.  Lastly, the scars do not impair the movement of a joint.  As such, entitlement to an evaluation in excess of 10 percent disabling is not warranted.

C.  Extraschedular

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for a higher evaluation for his muscle group disabilities or his scar disabilities, and there are no aspects of these disabilities not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER

An evaluation of 10 percent disabling, and no higher, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI is granted for the period prior to August 16, 2008, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right calf, with injury to Muscle Group XI, is denied.

An evaluation of 10 percent disabling, and no higher, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, is granted for the period prior to August 16, 2008, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent, for the period beginning August 16, 2008, for residuals of shell fragment wound to the right leg, with injury to Muscle Group XII, is denied.

An evaluation of 10 percent disabling, and no higher, for scar, associated with residual of shell fragment wound to the right calf is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation of 10 percent disabling, and no higher, for painful scar, associated with residual of shell fragment wound to the right leg is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for residuals of shell fragment wound to the right leg, with injury to Muscle Group XIV.

In September 2010, the Board found that the August 2008 VA examination was inadequate with regard to muscle group XIV.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board noted that the Veteran was provided an examination of the knee joint and a muscle examination.  The Board further noted that the examiner did not offer any findings specific to muscle group XIV in the reports and that he only discussed the functionality of the knee and the results of physical examination of muscle groups X, XI, and XII.  The Board noted that the examination request sent by the AOJ specifically indicated that the examination was for muscle group XIV.  As such, the Board found that the August 2008 VA examination was inadequate and nonresponsive with respect to muscle group XIV and remanded the claim for the Veteran to be afforded another examination.

In February 2011, the Veteran was afforded another VA medical examination regarding his lower right extremity.  However, the Board notes that the examiner again provided examination and discussion of muscle groups X, XI, and XII only.  As such, the Board finds the February 2011 examination to be inadequate in regard to muscle group XIV.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must again be remanded for the Veteran to be afforded an adequate examination regarding the current severity of his muscle group XIV injury.

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to assess the current nature and severity of muscle group XIV.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examining physician should ascertain the nature, extent, and current severity of the Veteran's service-connected residuals of a shell fragment wound to the right leg and specifically provide the following clinical findings: 

a.  a complete history of the nature of the sustained wound and extent of injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue;

b.  the degree of injury muscle group XIV; and

c.  comment as to whether the disability associated with muscle group XIV would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


